REASON FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The closest prior art on record Lerzer et al (US 2010/0316021 A1) fails to teach “wherein instructing the wireless device to perform the handover comprises sending information that indicates whether the handover is a full handover of all communication sessions or a selective handover of one or more but less than all communication sessions, and wherein the WLAN node can perform both the full handover and the selective handover” or 
“receiving an instruction from the WLAN node to perform a handover from a WLAN to another radio access network of a different radio access technology, wherein receiving the instruction to perform the handover comprises receiving information that indicates whether the handover is a full handover of all communication sessions or a selective handover of one or more 4less than all communication sessions, and wherein the WLAN node can perform both full handovers and selective handovers; and performing the handover in response to receiving the instruction”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478